Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I (claims 1-11) in the reply filed on 12/21/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim 12 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/21/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In claim 1, lines 1-2, the phrase “in particular brake discs or brake drums, using a coating device” make the claim unclear because the metes and bounds of the claim are not clear.  It is unclear if the system can only coat workpieces of brake discs or brake drums, or the system can coat all types of workpieces.  For the purpose of examination, a system for coating all types of workpieces is assumed.   
Claims 2-11 recite, “System according to claim 1...”, “System according to claim 2...”, and “System according to claim 10...”.  These phrases lack proper antecedent basis.  For the purpose of examination the phrase “A system for coating…” is assumed in claim 1, and “The system according to claim 1...”, “The system according to claim 2...”, and “The system according to claim 10...”

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7, and 9-11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by DE 10 2006 046 968 A1.
As to claim 1, DE’968 discloses (see Figure 1) a system for coating workpieces (13), which is designed to apply a metal coating (see para [0008] to a surface of the 
As to claim 2, in DE’968 (see Fig 1) the conveying apparatus (3) comprises a linear conveyor, along which the individual coating modules (5, 7, and 8) are arranged. 
Regarding claim 3, in DE’968 (see Fig 1) a conveying direction of the linear conveyor, the input measuring station (9) is upstream of the module group (6-8) and the output measuring station (11) is downstream of the module group (6-8). 
Regarding claim 5, DE’968 teaches (see Fig 1, para [0008], [0035] and [0036]) a control apparatus (16) provided, which is capable of controlling the conveying apparatus (3) to supply a particular workpiece (13) to a particular coating module (5,7,8), and in that the control apparatus (16) is further capable of controlling the particular coating module (5,7,8) when the metal coating is being applied to the workpiece (13) depending on the measured values of the particular workpiece (5) which have been detected in the input measuring station (9). 
As to claim 7, in DE’968 the coating modules (20) in a module group (30) are arranged in parallel with one another (see Fig 1). 

Regarding claim 10, DE’968 teaches (see Fig 2 and para [0040] for further processing) a post-processing station (24,26) assigned to the one module group (5-8) or the plurality of module groups (5-8), which station (24) is designed for the material-removing material processing of the coated surface of the workpiece (application of effect or protective paint). 
As to claim 11, DE’968 teaches the control apparatus (16) capable of  controlling the post-processing station (24,26) on the basis of measured values of the coated workpiece (13), which have been detected by the output measuring station (11) through which the workpiece (13) has passed (see para [0035] for process control of parameters including drying time and temperature). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2006 046 968 A1 in view of White et al (US 6,235,634).
As to claim 4, DE’968 discloses at least one handling apparatus (transport device 21), in particular a multi-axis gripper (three transport arms 23), is provided, by means of which the workpiece (13) can be supplied to painting or drying station and to the conveying apparatus (3), but lacks specifically teaching transport device supplying to the input measuring station and to the output measuring station.   White et al teaches a substrate processing apparatus provided with robot fed measuring/inspecting station (see Fig 25 for item 440).  It would have been obvious before the effective filing date of the claimed invention to include transport device supplying to measuring station to selectively inspect the substrate as needed.
As to claim 6, DE’968 lacks teaching each of coating module (20) comprising a transport frame (22).  However, a substrate processing apparatus provided with transport frame arranged interchangeably in the group of processing chambers is known in the art for instance as shown by White et al (see Fig 4 for the transport frame 518). It would have been obvious before the effective filing date of the claimed invention 
Regarding claim 8, DE’968 lacks teaching a plurality of processing module group each provided with input/output measuring station. However, Martin et al teaches (see Figs 24-25) a plurality of module groups (processing chambers) are each provided with an input measuring station (440) and an output measuring station (440) and are arranged in parallel with one another. It would have been obvious before the effective filing date of the claimed invention to include a plurality of module groups provided with measuring station arranged in parallel to easily implement inspection or testing as taught by Martin et al (see column 13, lines 20-27).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ebenbeck et al (US 2017/0349991 A1) apparatus for metal coating of a workpiece with measuring device (52) measuring data of substrate before and after coating (see Fig 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/